Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-11 and 15-17 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“each of the silicon concentration and the chlorine concentration in the contact layer gradually decreases from a surface of the contact layer to a depth of 30 nm from the surface of the contact layer” 

b.	The limitations in claim 15:  
”in the contact layer, the peak value of the chlorine concentration is 1 x 1018 cm-3 or greater” 

c.	The limitations in claim 16:  
”an insulating film with an opening, on the second nitride semiconductor layer,” 
“the ohmic electrode covers the opening”
“the insulating film includes an insulating layer containing chlorine”
“in the insulating layer, a peak value of chlorine concentration is 1 x 1018 cm-3 or greater”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 

b.  in a specific contact layer, a specific peak value of the chlorine concentration is 1 x 1018 cm-3 or greater.  
c.  an insulating film with an opening, on a specific second nitride semiconductor layer, and a specific ohmic electrode covers the opening, the insulating film includes an insulating layer containing chlorine, and in the insulating layer, a peak value of chlorine concentration is 1 x 1018 cm-3 or greater.  

As to claim 1, the prior art of record does not show the limitation “each of the silicon concentration and the chlorine concentration in the contact layer gradually decreases from a surface of the contact layer to a depth of 30 nm from the surface of the contact layer” in the overall context of the claim.  The old primary reference is likely the closest art of record and here the office notes that there are no such very specific silicon and chlorine concentrations gradually decreasing from a surface of a contact layer to a depth of 30 nm from the surface of the contact layer.  Further the office notes that there does not appear to be any prior art available to the office that would be all that close to suggesting a change or substitution be made to the reference such that it would be considered reasonably obvious under 35 U.S.C 103 to one of ordinary skill in the art.  The office does note that there is a fair amount of art (see for instance Jang cited herewith) that does chlorine containing etchings or treatments to Si doped contact regions which could likely be modified to have the Si be appropriate, but there is no reference sufficient to address the other part of the chlorine concentration at the same time as the Si concentration.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claims 15 and 16 the office notes the reasons for allowance for claims 3 and 10 in the previous action.  

The limitations in claims 1, 15 and 16 are sufficient to distinguish claims 2-11 and 17 which depend from claims 1, 15 and 16 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891